DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/31/2022 has been entered. Claims 1, 5 and 7 have been amended. Claim 6 has been cancelled and claim 10 is a new addition. Claims 1-5 and 7-10 are pending. Applicants amendment to the claims have overcome 101, 112(a), 112(b) and 112(f) rejections of claim 6; as well as the 101 rejections of claims 5 and 7 previously set forth in the Non-Final Rejection mailed 04/05/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (DE 102007053153 A1 – of record), in view of Tanno (US 2021/0170804 A1 – of record), in view of Ledoux et al. (US 2016/0161243 A1 – of record).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Lehmann discloses a tire module useful for monitoring tread depth, see [0003]. The module 3 includes the use of an activation means 1 arranged within the tread rubber – (construed as a magnetic body provided in a tread portion). The activation means is provided as magnetized rubber by adding metallic powder to rubber material, see [0012] – (construed as the magnetic body comprises powdery particles of a hard-magnetic material dispersed in a polymeric material). And provided as part of tread profile blocks 5 that is delimited by tread profile grooves 6 – (construed as the magnetic body is provided, with respect to an axial direction of the tread portion, at a land/convex portion sandwiched between groove/concave portions in the tread portion). The module is further configured to have a magnetic sensor 7 in the form of a Hall sensor to measure a magnetic field of the activation means 1. And where the activation means is fixed radially below and normal to the sensor 7, see figure above and [0016] – (construed as a magnetic sensor for detecting a magnetic flux density of a magnetic field formed by the magnetic body, the magnetic sensor being disposed at a radially inward position corresponding to the magnetic body so that the magnetic body is fixedly arranged to be normal to the magnetic sensor).
Lehmann does not explicitly disclose the activation means constitutes a part of the contact surface of the tread, or in measuring of the magnetic field of the activation means includes measuring a magnetic flux density. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Lehmann discloses the activation means is provided as a magnetized rubber. And that the sensor 7 is configured to measure the magnetic field of the activation means. Therefore, having the magnetized tread rubber form a portion of the ground contacting surface of the tread would obviously allow for measuring the wear condition of the tire from new to worn. 
Furthermore, Tanno discloses a pneumatic tire suitable for acquiring wear information regarding a tread portion including the use of a Hall sensor. The system being configured to have a columnar wear measurement magnet 10 – (construed as a magnetic body) provided in a tread portion 1 in which magnet powder is included in rubber material that is identical to that of the tread rubber; and a Hall sensor 20 for detecting the magnetic flux density of the magnetic body , see [0004], [0018], [0045] – (corresponds to powdery particles of a hard magnetic material dispersed in a polymeric material provided in the tread portion). 
And Ledoux discloses a system to include a sensor for measuring the thickness of remaining rubber on a tread of a tire, see [0001]. The sensor being configured to be a Hall-effect sensor, where the Ledoux discloses such a sensor is set to measure the intensity of a magnetic field according to its direction; and where such a sensor is capable of measuring through the radial thickness of the tread, see [0014], Fig. 5 – (construed as a sensor capable of measuring magnetization in one direction in the tread portion so that the magnetization direction and the tire radial direction coincide with each other).
Regarding claim 2, modified Lehmann discloses the magnetic sensor 3 is disposed on the interior cavity of the tire – (corresponds to a position where the magnetic sensor is disposed is a lumen surface), see figure above.
Regarding claim 4, modified Lehmann discloses the magnetic body 10 is formed of particles from neodymium magnet – (corresponds to the hard-magnetic material is one or more magnetic powders selected from the group consisting of magnetic powders for producing alnico magnets, ferrite magnets, samarium magnets, and neodymium magnets), see Tanno [0054].
Regarding claim 5, modified Lehmann discloses a pneumatic tire provided with a magnet capable of acquiring wear information regarding a tread portion from measured information regarding the magnetic flux density or the magnetic field strength of the magnet, the pneumatic tire being capable of acquiring highly accurate wear information – (corresponds to measuring a wear state in the pneumatic tire comprising: measuring the magnetic flux density with the magnetic sensor and then determining the wear state of the pneumatic tire based on the change in the measured magnetic flux density), see Tanno [0007] – [0009].
Regarding claims 7-8, modified Lehmann discloses the tire module 3 – (construed as a sensor module) includes a Hall sensor 7 – (construed as a magnetic sensor) for measuring a magnetic flux density and where the magnetic sensor is disposed at a radially inward position corresponding to the activation means 1 – (construed as a magnetic body) so that the activation means/magnetic body is arranged to be normal to the Hall sensor/magnetic sensor in the pneumatic tire, see figure and discussion in the rejection of claim 1, also Tanno [0068].
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (DE 102007053153 A1 – of record), in view of Tanno (US 2021/0170804 A1 – of record), in view of Ledoux et al. (US 2016/0161243 A1 – of record), as applied to claims 1, 7 above, and further in view of at least one of Mohammad et al. (US 2021/0239773 A1 – of record), Yamamoto et al. (US 2021/0089858 A1 – of record), or Wei et al. (US 2018/0170118 A1).
Regarding claims 3, 9, modified Lehmann does not explicitly disclose the wear state measurement difference between an unworn state and a wear limit state is 1mT or more. However, the recited range is sufficiently broad to encompass conventional and predictable measures of magnetic flux density. 
In this instance, Mohammad teaches magnetic sensors are used to detect properties and changes in those properties of a magnetic field. Depending on the type of magnetic sensor being used, the detected properties can be one or more of strength of the magnetic field, the direction of the magnetic field and the flux density of the magnetic field, see abstract, FIG. 1 and [0002]. Mohammad further develops its concept in graphic form illustrating magnetic flux density measurements based on distance between the sensor and magnetic element, see [0014] and FIG. 7. Whereby, for a reasonable distance between the sensor and magnetic element of 0.5 in ≈ 13 mm a common flux density measure is 110 Gauss ≈ 11mT.
Yamamoto teaches a columnar-shaped magnetic marker including a magnet formed by dispersing a magnetic powder of iron oxide in a polymer material and a sensor for reading the marker, see abstract. Yamamoto further develops its concept in reciting a sufficient communication distance between its sensor and the magnetic element is 100 mm ≈ 4 in; and where the magnetic marker has a magnetic flux density of 45mT, see [0032], [0039]. 
And Wei teaches a method for detecting tread wear includes providing a tire with a magnetic component and providing a sensor within a measurable distance from the tire. The method also includes sensing a magnetic field generated by the magnetic component, and inferring a tread depth according to the sensed magnetic field, see [0005] – (construed as a magnetic sensor capable of measuring a magnetic flux). And where an exemplary lookup table used to calculate tread wear depicts typical magnetic field values (mT) are from 4.0 – 8.0, see [0046], Table 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic body and sensor of modified Lehmann to have a distance therebetween such that the claimed difference between a magnetic flux density detected by the magnetic sensor in a brand-new state before wear of the tread portion and a magnetic flux density detected by the magnetic sensor in a state where the tread portion wears to the wear limit is 1 mT or more is satisfied, as reasonably suggested by teachings of Mohammad or Yamamoto or Wei to form a pneumatic tire having a sufficiently sensitive wear measurement system. It is further noted: Yamamoto discloses that a magnetic flux density of 45mT is equal to or smaller than a magnetic sheet for fixing items to a white board or a door of a refrigerator. Therefore, it is readily seen a magnetic flux density measure of 1mT or more is sufficiently broad to read an extremely large amount of magnetic elements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (DE 102007053153 A1 – of record), in view of Tanno (US 2021/0170804 A1 – of record), in view of Ledoux et al. (US 2016/0161243 A1 – of record), as applied to claim 1 above, and further in view of at least one of Heise et al. (US 2010/0276044 A1), or Wei et al. (US 2018/0170118 A1), or Niklas et al. (US 2009/0078347 A1 – of record).
Regarding claim 10, modified Lehmann does not explicitly disclose the claimed measurement scheme. However, it is very well known in the art to compare measured wear limits to a wear limit threshold to ascertain the current wear level. 
In this instance, Heise teaches a method used for determining a profile depth or wear on a tread of a tire of a vehicle, and/or a tire characteristic, a magnetic field being detected by a magnetic field sensor disposed in the interior of the tire, the magnetic field being transmitted or changed by at least one indicator element disposed in the tread on the tire exterior. The current wear state of the tread is determined based on output signals of the magnetic field sensor, see abstract. And further where the sensed magnetic field profile is compared with predefined profiles and evaluated in order to carry out a state of wear detection, see [0024].
Wei teaches a method for detecting tread wear includes providing a tire with a magnetic component and providing a sensor within a measurable distance from the tire. The method also includes sensing a magnetic field generated by the magnetic component, and inferring a tread depth according to the sensed magnetic field, see [0005]. Wei further discloses the strength of the magnetic field is compared against a predetermined threshold. If the strength of the magnetic field has reached the threshold, then an alert relating to the worn state is generated; to include a wear alert (or report) is generated at regular intervals for maintenance purposes. The alerts (or reports) can include a predication of how much longer the tread can be used, see [0049].
And Niklas teaches a tire tread sensing system includes a magnetic field sensor and a magnetic field source configured to magnetize magnetizable particles embedded in a tire tread. The magnetic field sensor is configured to measure a magnetic field strength associated with the magnetic field source and the magnetizable particles, and the magnetic field strength is indicative of a tire tread depth, see abstract. Niklas further discloses ascertaining the tire tread depth includes comparing the sensed magnetic field magnitude to a predetermined threshold and determining the tread depth based on the comparison result, see [0032], claim 16.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update modified Lehmann’s tire module scheme to include the claimed comparison step as reasonably suggested by at least one of Heise, Wei or Niklas to provide the wear monitoring system with a means to determine the wear state of the tire based on a predefined tire profile. It being considered, the predefined threshold is obviously based on a same tire size. That is, determining a tread depth based on a sensed magnetic field magnitude requires a control to compare against, i.e. a same tire size/wearable tread thickness.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749